Order, Supreme Court, New York County (Edward Lehner, J.), entered May 24, 1996, which granted defendants-respondents’ motion to dismiss this defamation action as against them for failure to state a cause of action, unanimously affirmed, with costs.
The offending statements contained in defendants’ letter to plaintiff, advising that defendants had been retained to represent plaintiff’s former employee, that the employee had possible claims against plaintiff in addition to those she had already brought before the New York City Commission on Human Rights, and describing the allegations behind those claims, are absolutely privileged (see, Caplan v Winslett, 218 AD2d 148; Grasso v Mathew, 164 AD2d 476, 479, lv dismissed 77 NY2d 940, lv denied 78 NY2d 855). Concur—Sullivan, J. P., Milonas, Ellerin, Tom and Mazzarelli, JJ.